ORDER

PER CURIAM.
Yvatni Brown (Movant) appeals from the motion court’s Findings of Fact, Conclusions of Law, Order and Judgment (judgment) denying her Amended Motion to Vacate, Set Aside, or Correct Judgment and Sentence and Request for Evidentiary Hearing.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. We affirm the motion court’s judgment. An extended opinion would have no precedential value or serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).